Citation Nr: 0812827	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  01-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

 



INTRODUCTION

The veteran served on active military service from April 1985 
to June 1993 and also had over 13 years of prior active 
service of unverified dates.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for hypertension.  

The Board remanded the case in November 2003 for further 
development.

In November 2002, the Board denied an application to reopen 
claims for service connection for a headache disorder and for 
sleep apnea.  The United States Court of Appeals for Veterans 
Claims (Court) remanded that decision in January 2004.  Since 
then service connection for those claimed disabilities has 
been granted and there remains no further issue for Board 
resolution.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

VA's duty to assist the veteran has not been satisfied in 
this case.  The claims files indicate that the original 
claims file has been lost.  Service medical records (SMRs) 
are not associated with the current claims files, which 
suggests that the SMRS are lost with the original claims 
file.  It is not clear, however, that VA has requested 
replacement SMRs from the National Personnel Records Center 
(NPRC) and it is possible that NPRC has retained a microfiche 
or other records that could be pertinent.  Therefore, the AOJ 
should contact NPRC and attempt to obtain a copy of any 
available SMRs or other pertinent service records.  

Although competent evidence of hypertension has been 
submitted, the veteran has not been offered a VA examination 
to determine the etiology of it.  The Court has set forth the 
circumstances under which VA shall offer a VA examination.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In McLendon, the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  In disability compensation 
claims, VA must provide a medical examination if there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but, (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, there is: (1) competent evidence of 
hypertension; (2) because the veteran recalls that high blood 
pressure readings began during active service, and he is 
competent to recall such details, there is lay evidence 
establishing that an event, injury, or disease occurred in 
service, or during an applicable presumptive period; (3) the 
veteran's assertion of high blood pressure readings during 
his over 21 years of active service suggest that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with his active service; and (4) 
there is insufficient competent medical evidence on file for 
the Board to make a decision on the claim at the present 
time. 

In November 2003, the Board remanded the case to search for 
additional relevant medical evidence.  The AOJ requested that 
the veteran report any relevant treatment during or since 
active service.  He did not respond to the request.  He 
should therefore be contacted again and asked for relevant 
evidence of treatment during or since active service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact NPRC and 
attempt to locate any available SMRS and 
other personnel records that might be 
pertinent.  If the search yields no 
record, then that fact should be 
documented in the claims files.

2.  The AOJ should contact the veteran 
and request that he report where he 
received treatment for hypertension 
during and since active service.  

3.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination by 
an appropriate specialist.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of high blood pressure 
readings and other pertinent symptoms 
from the veteran, and answer the 
following:

I.  Does the veteran have 
hypertension?

II.  If the answer above is "yes", 
is it at least as likely as not that 
this disability had its onset in 
service?  

III.  If the answer in question II 
above is "no", is it at least as 
likely as not that hypertension 
began within one year of discharge 
from active service?

IV.  If the answer in question III 
above is "no" is it at least as 
likely as not that hypertension was 
caused by or is aggravated by any 
service-connected disability?  

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  At the 
time of this writing, service 
connection is in effect for 
obstructive sleep apnea syndrome, 
low back syndrome, migraine and 
tension headaches, osteophyte of the 
right index finger, and post-
traumatic posterior right femur 
ossification.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim for 
hypertension.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to report for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



